DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed October 21, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Particularly, the Office Action issued by the Korean Patent Office has no translation of the documents or explanation of the relevance of the document.  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.
The information disclosure statement filed April 29, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Particularly, the Office Action issued by the Korean Patent Office has no translation of the documents or explanation of the relevance of the document.  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Wang et al. foreign patent document CN211786514.
Regarding claim 1 Wang discloses an electrochromic device (title e.g. figure 1), which comprises a light transmission variable structure (e.g. combination of ion storage electrode layer 2, electrolyte layer 3 & color-changing electrode layer 4) interposed between a first base layer and a second base layer (abstract e.g. first elastic substrate layer 1 & second elastic substrate layer 5), wherein the light transmission variable structure comprises a first chromic layer and a second chromic layer (e.g. ion storage electrode layer 2 & color-changing electrode layer 4), an electrolyte layer (e.g. electrolyte layer 3) is interposed between the first chromic layer and the second chromic layer (abstract, e.g. see figure 1), and the elongation of the electrochromic device is 60% to 170% (inherent given structure, function and materials used).
Regarding claim 2 Wang discloses the electrochromic device of claim 1, as set forth above.  Wang further discloses it has a tensile strength of 120 kgf/mm2 to 350 kgf/mm2 (inherent given structure, function and materials used).
Regarding claim 3 Wang discloses the electrochromic device of claim 1, as set forth above.  Wang further discloses wherein the second chromic layer comprises an oxidizing chromic material and a polymer resin (see translation page 2 lines 24-26 e.g. examples 1-3 note various oxidizing chromic materials mixed with PVB, page 3 lines 8-10, 23-25 & 38-40).
Regarding claim 5 Wang discloses the electrochromic device of claim 3, as set forth above.  Wang further discloses wherein the thickness of the second chromic layer (e.g. 4) is 100 nm to 1,000 nm (page 2 lines 27-28 “300-800nm” e.g. page 3 line 12 “600-800nm”, page 3 line 27 “500-600nm” & page 4 line 2 “300-500nm”).
Regarding claim 6 Wang discloses the electrochromic device of claim 1, as set forth above.  Wang further discloses wherein the first chromic layer (e.g. 2) comprises a reducing chromic material (page 2 lines 24-26 e.g. see page 3 lines 16-17, 31-32 & page 4 line 6), the second chromic layer (e.g. 4) comprises an oxidizing chromic material (as set forth above), and the first chromic layer and the second chromic layer are each formed by a wet coating method (no patentable weight given1, further page 2 lines 13-17 e.g. examples 1-3 page 3 lines 8-17, 23-32 & page 3 line 38-page 4 line 6 discuss a wet coating methods). 
Regarding claim 7 Wang discloses the electrochromic device of claim 1, as set forth above.  Wang further discloses wherein the electrolyte layer (e.g. 3) has an ionic conductivity of 10-3 mS/cm or more (inherent given materials used).
Regarding claim 8 Wang discloses the electrochromic device of claim 1, as set forth above.  Wang further discloses wherein the electrolyte layer has an adhesive strength of 200 g/inch or more (inherent given materials used).
Regarding claim 9 Wang discloses the electrochromic device of claim 1, as set forth above.  Wang further discloses wherein the first base layer and the second base layer (e.g. 1 & 5) each comprise one or more selected from the group consisting of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate (PC), polyimide (PI), polycyclohexylenedimethylene terephthalate (PCT), polyethersulfone (PES), nylon, polymethyl methacrylate (PMMA), and cycloolefin polymer (COP) (page 2 lines 22-23 “polyurethane film, rubber film, organic silicon resin film and polyethylene film”).
Regarding claim 10 Wang discloses the electrochromic device of claim 1, as set forth above.  Wang further discloses wherein the first base layer has a thickness of 50 m to 180 m, and the second base layer has a thickness of 50 m to 180 m (page 2 lines 20-21 “10-1000m”).

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. “A skin-integrated transparent and stretchable strain sensor with interactive color-changing electrochromic displays” Nanoscale, Vol. 9, pp 7631-7640, 2017.
Regarding claim 1 Park discloses an electrochromic device (title e.g. figure 1C electrochromic device), which comprises a light transmission variable structure (e.g. combination of V2O5, electrolyte & polyaniline) interposed between a first base layer and a second base layer (e.g. ITO/PET layers on the top & bottom), wherein the light transmission variable structure comprises a first chromic layer and a second chromic layer (e.g. V2O5 & polyaniline), an electrolyte layer is interposed between the first chromic layer and the second chromic layer (see figure 1c), and the elongation of the electrochromic device is 60% to 170% (inherent given structure, function and materials used).
Regarding claim 2 Park discloses the electrochromic device of claim 1, as set forth above.  Park further discloses it has a tensile strength of 120 kgf/mm2 to 350 kgf/mm2 (inherent given structure, function and materials used).
Regarding claim 3 Park discloses the electrochromic device of claim 1, as set forth above.  Park further discloses wherein the second chromic layer comprises an oxidizing chromic material (e.g. polyaniline nanofibers) and a polymer resin (e.g. polyaniline is a polymer).
Regarding claim 6 Park discloses the electrochromic device of claim 1, as set forth above.  Park further discloses wherein the first chromic layer comprises a reducing chromic material (e.g. V2O5), the second chromic layer comprises an oxidizing chromic material (e.g. polyaniline), and the first chromic layer and the second chromic layer are each formed by a wet coating method (see page 7638 second column lines 30-47).
Regarding claim 7 Park discloses the electrochromic device of claim 1, as set forth above.  Park further discloses wherein the electrolyte layer has an ionic conductivity of 10-3 mS/cm or more (inherent for a gel-type ACN-PC-LiClO4-PMMA).
Regarding claim 8 Park discloses the electrochromic device of claim 1, as set forth above.  Park further discloses wherein the electrolyte layer has an adhesive strength of 200 g/inch or more (inherent for a gel-type ACN-PC-LiClO4-PMMA).
Regarding claim 9 Park discloses the electrochromic device of claim 1, as set forth above.  Park further discloses wherein the first base layer and the second base layer (e.g. ITO/PET layers) each comprise one or more selected from the group consisting of polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polycarbonate (PC), polyimide (PI), polycyclohexylenedimethylene terephthalate (PCT), polyethersulfone (PES), nylon, polymethyl methacrylate (PMMA), and cycloolefin polymer (COP).
Regarding claim 10 Park discloses the electrochromic device of claim 1, as set forth above.  Park further discloses wherein the first base layer has a thickness of 50 m to 180 m, and the second base layer has a thickness of 50 m to 180 m (page 7638 lines 33 & 41 “127 m”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. foreign patent document CN211786514.
Regarding claim 4 Wang discloses the electrochromic device of claim 3, as set forth above.  Wang does not specifically disclose the second chromic layer comprises 0.1 to 5 parts by weight of the polymer resin relative to 100 parts by weight of the oxidizing chromic material.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case Wang has a stretchable electrochromic device including an layer comprising an oxidizing chromic material and a polymer, as set forth above, fulfilling the general conditions of the claim.  One would be motivated to determine the ratio of oxidizing chromic material to polymer resin based on desired optical, e.g. speed of change, amount of tint, color of tint, etc., and mechanical properties, e.g. tensile strength, thickness, etc.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the ratio of oxidizing chromic material and a polymer in the second chromic layer of the electrochromic device as disclosed by Wang to comprises 0.1 to 5 parts by weight of the polymer resin relative to 100 parts by weight of the oxidizing chromic material given the desired optical and mechanical properties and since discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. “Design of intrinsically stretchable and highly conductive polymers for fully stretchable electrochromic devices” Scientific reports, 10:16488, 2020, in regards to a similar device.
Kim et al. “Low power stretchable active-matrix red, green, blue (RGB) electrochromic device array of poly(3-methylthiophene)/Prussian blue” Applied Surface Science, Vol. 471, pp 300–308, 2019, in regards to a similar device.
Cai et al. “Next-Generation Multifunctional Electrochromic Devices” Accounts of Chemical Research, Vol. 49, pp 1469-1476, 2016, in regards to a similar device.
Agrawal et al. US Patent Application Publication 2019/0145161, in regards to a similar device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                   November 29, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Regarding layers each being “formed by a wet coating method” are process steps in a product claim and it has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. In re Stephens 135 USPQ 656 (CCPA 1965). Furthermore, the patentability of a product does not depend upon its method of production. If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.